Title: John C. Wells to Thomas Jefferson, 12 May 1820
From: Wells, John C.
To: Jefferson, Thomas


					
						Dear Sir
						
							Charlottesville
							May 12th 1820
						
					
					I shall start to Richmond on Tuesday morning next, and as I am in great want of money, I hope it will be convenient for you to settle that bond; a draft to Richmond would answer my purpose, and if you could leave a draft with Mr Bacon for the amount I will I will settle it leave the bond with him. Your early attention to this Troublesome request will confer a
					
						favour on Sir Y obt
						
							John C. Wells
						
					
				